El Juez Presideete Señok del Tobo,
emitió la opinión del tribunal.
■ Formulada acusación por el fiscal del distrito contra Juan Orta Perdomo por asesinato en segundo grado y celebrado el juicio, el jurado rindió un veredicto de culpabilidad y la corte dictó sentencia condenando a Orta a veinte años de presidio con trabajos forzados.
No conforme, apeló, señalando la comisión de' cuatro errores. El primero se formula así:
“La corte cometió error al instruir al jurado de la siguiente manera:
“ ‘Para reducir el delito de asesinato al grado de homicidio debe mediar una provocación suficiente para producir una,pasión irresistible en una persona de ordinario dominio sobre 'sí misma. Quiere decir, que para que se pueda reducir el delito de asesinato al grado de homicidio, debe mediar una provocación suficiente para producir1 una pasión irresistible en una persona de ordinario dominio sobre sí misma, esto e's, que la persona que comete el delito debe cometerlo mediante una provocación que le baga perder su dominio' personal, si esa provocación no existe, entonces no es homicidio, entonces es asesinato. La provocación debe ser notable, y si no existe notable provocación se presume la malicia. T el arrebato de cólera en sí debe ser coetáneo con el hecho ocurrido.’ ”
No hay duda alguna que 1a. instrucción impugnada no es un modelo y pudo ser más clara, pero examinada detenida-mente -en relación con las otras trasmitidas, hay que concluir que no es errónea, ni pudo perjudicar al acusado.
“Asesinato es dar muerte ilegal a un ser humano, con malicia y premeditación,” dice el artículo 199 del Código Penal; “with malice aforethought,” expresa el texto inglés. Y “homicidio es dar muerte ilegal a un ser humano sin que medie malicia. Es de dos clases: 1, voluntario: cuando ocurre con ocasión de una súbita pendencia o arrebato de cólera, ...” reza el artículo 203 del propio Código Penal.
El apelante sostiene que la ley no exige para el homicidio del artículo 203 que medie provocación alguna, bastando la falta de malicia.
*506Sin embargo, si nos fijamos en que el artículo 200 del Código establece que la malicia,- — que según el 559 del propio cuerpo legal, “denota la comisión de un acto dañoso inten-cionalmente, sin justa causa o excusa, la esciente infracción de la ley, en perjuicio de otro,” — es de dos clases, a saber: expresa, cuando se manifiesta el propósito deliberado de quitar la vida, y tácita, cuando no resulta notable provoca-ción, veremos, que la ausencia de malicia que la ley requiere para calificar el hecho de la muerte ilegal de un ser humano de acuerdo con el artículo 203 y no con el 199, se funda en la falta de un propósito deliberado de quitar la vida al semejante, o en la falta de notable provocación. La pen-dencia súbita surgida y el arrebato de cólera producido, deben serlo a virtud de la provocación del contrario. Parece con-veniente para aclarar más el concepto, transcribir los si-guientes párrafos del alegato del fiscal:
“De modo, que no es como dice el acusado-apelante en sus frases que anteriormente hemps copiado, ‘que ba’sta con que ocurra con oca-sión de una súbita pendencia o arrebato de cólera,’ sino que es nece-sario que dicha súbita pendencia o arrebato de cólera se hayan pro-ducido por una notable provocación, puesto que si no ha existido esa notable provocación, aun cuando haya habido una súbita pendencia o arrebato de cólera, el delito es un asesinato y no un homicidio, ya que al no haber existido una notable provocación ha existido la ma-licia a pesar de que haya habido una súbita pendencia o arrebato de cólera.
“En otras palabras, la súbita pendencia o arrebato de cólera ha tenido que producirse por una notable provocación que exa’sperara la pasión y soliviantare el espíritu, para que la múerte ilegal, llevada a cabo bajo tales condiciones de ánimo, sea un homicidio y no un asesinato. No es una simple disputa entre do's personas ni el arre-bato de cólera de una persona surgido en ella injustificadamente y sin ntotivo lo que reduce el acto de una m¡uerte ilegal de la condición de asesinato a la de homicidio, porque en estas condiciones la muerte ilegal sería un a'sesinato a pesar de haber existido una simple disputa o el injustificado arrebato de cólera.
“O expresado de otro modo. Nuestra ley (véanse artículos 199, 200 y 201 Cód. Pen.), entiende que toda muerte ilegal puede produ-*507cirse de dos maneras, con malicia o sin malicia. Que la producida con malicia puede producirse con malicia expresa o malicia tácita. Las producidas con malicia expresa pueden producirle de tres ma-neras: primera, llevando a cabo la muerte de una manera alevosa, deliberada y premeditada; segunda, llevando a cabo la muerte por medio de veneno, acecbo o tortura; y tercera, llevando a cabo la muerte al perpetrarse o intentarse algún incendio de morada, rapto, robo, asalto o mutilación.
“Se lleva a cabo con malicia tácita cuando no resulta notable pro-vocación o las circunstancias demuestran un corazón pervertido y m'aligno. Cuando se lleva a cabo con malicia expre’sa en las tres for-mas ya indicadas, el asesinato es de primer grado; cuando se lleva a cabo con malicia tácita, el asesinato es de segundo grado.”
En el caso de El Pueblo v. Morales (a) Yare-Yare, 11 D.P.R. 306, la Corte de Distrito de Mayagüez instruyó al jurado en la forma sig’niente:
“. . . La premeditación tácita se manifiesta cuando no existe provocación de parte de la víctima o no es notable, e's decir, suficiente para determinar una agresión; si no lia existido, pues, un motivo que constituya una provocación, la cual a la vez es causa determi-nante de la agresión y por tanto de la muerte, la premeditación es tácita. . .”
Esta instrucción se alegó que era errónea y este tribunal con respecto a la cuestión se expresó así:
“La explicación dada por el Juez al Jurado sobre el concepto de la premeditación tácita se ajusta a la definición que de ella da el ar-tículo 200 del Código Penal, el cual estatuye que aquélla existe •'cuando no re’sulta notable provocación, o las circunstancias que con-curren a la muerte, demjuestran un corazón pervertido y maligno.’ La provocación deja de ser notable cuando no es suficiente o adecuada para determinar una agresión, y entendiéndolo así el Juez, se ajustó en nuestro sentir a la Ley Penal.”
No se ba cometido, pues, el primero de los errores señalados. Examinemos el segundo. Se sostiene en él que el análisis de la prueba por parte del juez fué incompleto y apasionado en contra del acusado.
No consta que se solicitara de la corte que completara *508sus instrucciones y la síntesis de la prueba que las instruc-ciones contienen se ajusta a lo que aparece en extenso en Ja transcripción. No se cometió el error señalado.
En el caso de El Pueblo v. Boria, 12 D.P.R. 171, dijo este tribunal:
“Si el juez no diere instrucciones al jurado sobre algunos puntos determinados que el acusado estimare esenciales, o si las diere en formia defectuosa o incompleta, el acusado puede solicitar tales ins-trucciones o su ampliación en la forma que fuere procedente, o puede proponerlas por escrito al tribunal y si fueran rechazadas, podrá dis-cutirse su procedencia en apelación; mas 'si el acusado aceptase las instrucciones de la corte, no podrá impugnarlas después por deficien-tes e incompletas.
“La circunstancia de que el juez omitiera la declaración de un testigo al bacer el resumen de la prueba, no es motivo suficiente para anular el veredicto, 'si tal omisión no fué alegada en tiem|po, a fin de •que pudiera subsanarse, y especialmente, si el juez instruye al ju-rado que para llegar a un veredicto, examine toda la prueba practi-cada, no sólo la que había referido, sino aquélla que involuntaria-mente hubiera omitido.”
Tampoco se cometió el tercero de los errores señalados. La instrucción que se impugna o sea “el jurado no tiene derecho a prescindir de la evidencia admitida por la corte, ni tampoco a desechar arbitrariamente la declaración de un testigo,” es correcta.
Hemos examinado la instrucción relativa a la legítima defensa que se impugna por el cuarto y último señalamiento y a nuestro juicio es también correcta. No la transcribimos y no discutimos detalladamente la cuestión, porque sería alargar esta opinión innecesariamente, ya que nuestra pro-pia jurisprudencia sobre el particular es abundante y nada nuevo se suscita.
El hecho que dió origen a la acusación y a la condena del acusado, lo explica la testigo Gumersinda Cruz, así:
“Pues él llegó como a las cinco de la tarde a la casa mía, yo me encontraba dentro del cementerio regando unas matas, como costum-bre, con la hija mía. Al e'star regando las inatas llegó con Manolo *509Brito y Dámaso Cruz, y entonces se paró frente de la puerta del ce-menterio con el señor Manolo Brito y Dámaso Cruz y le dijo unas pa-labras que yo no entendí al señor Gregorio David y entonces el señor Gregorio David me llamó a mí y me dijo que viniera acá y yo vine, y entonces me dijo: “que qué hombres iban allí durante él no estaba allí,” porque él había dejado a Juan Laborde allí en lo que él venía de Ponce, que estaba llevándole unos chavo’s a una chiquita que tenía, y entonces yo le dije que allí habían ido tres hombres de Descala-brado a llevar una cruz, pero como yo no sabía donde era la sepul-tura, estaba sin poner, entonces el señor Juan Orta me dijo, “Ud. es una cuera incandescente, me dió una bofetada y me tiró al suelo, al tirarme al ’suelo el marido mío fué a cogerme, al tirarse a cogerme el marido mío, llegó él y sacó un puñal y le dió la primara herida en la espalda, al darle la primera herida en la espalda, el señor Gregorio David se sintió herido, se bajó así, yo no vi si cogió o no cogió, y cuando se enderezó, el señor Juan Orta brincó a un lado y le dijo: “tira si te atreves,” y le disparó un tiro y lo cogió aquí, cuando él se cayó revoleándo'se yo seguida fui a cogerlo y yo seguida marché dentro de la casa para ponerle un vendaje, en eso llegó el señor Orta y me cogió y me dió dos veces contra el suelo, contra la pared. ’ ’

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Texidor no intervino.